Case 18-70870-JAD   Doc 184-2 Filed 01/27/21 Entered 01/27/21 13:51:47   Desc
                            Exhibit B Page 1 of 1



                         LIVESTOCK AS OF JANUARY 26, 2021

 Milking Cows                             201
 Bred Heifers                             18
 Open Heifers                             23
 Baby Calves                              20
 Weened Calves                            13
 TOTAL                                    275




                              EXHIBIT B
